Title: From George Washington to Henry Knox, 15 January 1783
From: Washington, George
To: Knox, Henry


                        
                            My dear Sir,
                            Newburgh 15th Jany 1783.
                        
                        When the Party arrived yesterday with the Sleigh, I was engaged with Mr Howell—before I was at liberty they
                            had left this—This is my apology for not writing to you yesterday.
                        I have now to thank you for the Sleigh, which I think very handsome—convenient—& well executed. Shall
                            I thank you for giving the Master Workman a couple of Guineas, to be laid out in liquor for those who have been engaged in
                            this business?
                        Mrs Washington joins in Compliments to Mrs Knox—and I am with much truth and affection Dr Sir Yr Most Obedt
                            Servt
                        
                            Go: Washington
                        
                    